Citation Nr: 0814250	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant contends that she is entitled to VA benefits 
based on the active duty of her husband who is now deceased.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied entitlement to VA death benefits on the basis that 
valid military service in the U.S. Armed Forces had not been 
established.  A notice of disagreement was filed in October 
2006, a statement of the case was issued in January 2007, and 
a substantive appeal was received in February 2007.  


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established. 
38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in July 2006.  In December 2007, the appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the appellant, the Board finds 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
death benefits, any question as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant's husband's Philippines military records are on 
file.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the United States 
Armed Forces during World War II.  The term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In support of her claim, the appellant has submitted medical 
records of her husband issued by Dr. Emmanuel G. Pama in 
December 1945, indicating that Dr. Pama diagnosed 
hemorrhagenic hemopasi, cerebral artery disease, coronary 
artery disease, and pneumonia.  She submitted a February 1946 
record from the Commonwealth of the Philippines confirming 
her husband's military service.  She submitted a death 
certificate indicating that her husband died on August [redacted], 
1997, with the primary cause of death being hemorrhagic 
infarct of the right cerebral prontal area.  She also 
submitted a statement in November 2006 containing quotes from 
a bill approved by Congress which entitled Filipino Veterans 
of World War II who fought as members of the Commonwealth 
Army to benefits which result from wartime recognition.  

Nevertheless, of record is an August 2006 certification from 
the National Personnel Records Center (NPRC) to the effect 
that the "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  

Based on the evidence of record, the Board must conclude that 
the appellant's deceased husband did not have qualifying 
service for death benefit purposes.  The NPRC certified that 
the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board notes that the law, and not the 
facts, is dispositive in this case.  The documents submitted 
by the appellant are not service department documents and do 
not contain all of the required information such as length, 
time and character of service; and therefore are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203(a).  The totality of the evidence is 
against the appellant's claim. 


ORDER

Eligibility for death benefits is not warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


